DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 17-27 and 40-41 are withdrawn in view of the newly discovered reference to Dickenson et al (US 2019/0142551).  Rejections based on the newly cited reference follow.
Drawings
Drawing amendments submitted 4/4/2022 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 9-11, 14-19, 21, 23, 25-28, and 40-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dickenson et al (US 2019/0142551).
Regarding Claim 1, Dickenson discloses an aligner attachment placement device (apparatus 100, where par 91 discloses the apparatus being a carrier element for locating one or more bracket elements in a predetermined position), comprising:
 a frame (support body 101) configured to extend over at least a portion of a dental arch (see figures 1-4); 
an attachment support (support arms 102) extending from a first side of the frame (see figures 1-4); 
an aligner attachment (bracket element 103) frangibly connected to the attachment support (par 100 discloses the first end 108 being connected to a bracket element 103 in an integral manner that can be removed after the bonding); 
a first and second registration anchor (first  locating element 106 and second locating element 107) extending from the frame (101, see figure 1) and configured to hold the aligner attachment against a tooth surface at a predetermined position (par 104 discloses the locating of the locating elements on specific teeth so that the bracket can be fixed to a specific tooth), 
 wherein a gap portion of the frame between the first and second registration anchors is configured to suspend over one or more teeth of the dental arch such that a space is between the gap portion and the one or more teeth when the aligner attachment placement device is placed on the dental arch (see figure 1, where the frame has a gap portion between the registration anchors 107 and 106 which are placed on two teeth and the gap portion  between the two anchors does not touch the actual teeth 104); and 
a retention support extending from a second side of the frame and configured to maintain the frame over the dental arch (where the locating elements include a portion that extends to the opposite side of the tooth, see annotated figure 4).

    PNG
    media_image1.png
    169
    493
    media_image1.png
    Greyscale

Annotated figure 4
Regarding claim 3, Dickenson discloses the aligner attachment (108) is adapted to break away from the attachment support at an interface region (as seen in figure 4, the bracket breaks away from the support arm 102 in a region adjacent to the bracket at a first end portion 108).
Regarding claim 6, Dickenson discloses each of the first and second registration anchors (106/107) has a contoured surface to complement a surface of corresponding one or more teeth of the dental arch (see figures 1-4).
Regarding claim 7, Dickenson discloses the contoured surface of each of the first and second registration anchors (106/107) corresponds to a surface of corresponding one or more of an incisor, canine, premolar, and molar of the dental arch (see figures 1-3 and par 104-106 which discloses the positioning and shaping of the locating element on specific teeth).
Regarding claim 9, Dickenson discloses the aligner attachment (103) is configured to attach to a different tooth than the first or second registration anchor (106/107) is configured to hold the aligner attachment against (see figure 1.
Regarding claim 10, Dickenson discloses the attachment support (102) is between the at least two first and second registration anchors (106/107) along a length of the frame (see figure 1).
Regarding claim 11, Dickenson discloses the retention support is adapted to contact one or more lingual tooth surfaces (see figures 3 and 4).
Regarding claim 14, Dickenson discloses the aligner attachment (103) includes one or more auxiliary features that extend from the aligner attachment (where the auxiliary feature is bracket as seen in figure 1-4).
Regarding claim 15, Dickenson discloses the one or more auxiliary features includes a power arm, hook, button, spring, brace, bracket, wire, rod, band, blade, coil, elastic, ring, track, link and chain (see figures 1-4).
Regarding claim 16, Dickenson discloses a top surface of the frame is substantially flat (see figure 1 and 4).
Regarding claim 17, Dickenson an aligner attachment placement device (apparatus 100, where par 91 discloses the apparatus being a carrier element for locating one or more bracket elements in a predetermined position), comprising: 
a frame (support body 101) configured to extend over a portion of a dental arch (see figures 1-4); 
an attachment support (support arms 102) extending from a first side of the frame (see figures 1-4); 
an aligner attachment (bracket element 103) removably attached to the attachment support and adapted to attach to a tooth surface (par 100 discloses the first end 108 being connected to a bracket element 103 in an integral manner that can be removed after the bonding); 
a first and second registration anchor (first  locating element 106 and second locating element 107) extending from the frame (101, see figure 1), wherein the first registration anchor is separated by the second registration anchor by a gap portion of the frame that is configured to suspend over one or more teeth along the portion of the dental arch such that a space is between the gap portion and the one or more teeth , the first and second registration anchors configured to place the aligner attachment at a predetermined position on the tooth surface (par 104 discloses the locating of the locating elements on specific teeth so that the bracket can be fixed to a specific tooth); and 
a retention support extending from a second side of the frame and adapted to maintain the aligner attachment at the predetermined position (where the locating elements include a portion that extends to the opposite side of the tooth, see annotated figure 4).
Regarding claim 18, Dickenson discloses each of the first and second registration anchors (106/107) has a contact surface adapted to contact a corresponding tooth (see figures 1-4).
Regarding claim 19, Dickenson discloses the aligner attachment (103) extends from a buccal side of the frame (see figures 1-3) and the retention support extends from a lingual side of the frame (see annotated figure 4).
Regarding claim 21, Dickenson discloses the attachment support (102) extends from the gap portion of the frame (see figures 1 and 4) and the aligner attachment (103) is positioned to attach to one of the one or more spanned teeth (see figure 1 and 3).
Regarding claim 23, Dickenson discloses a second attachment support (where there are multiple arms 102 in figure 1), the second attachment support having a second aligner attachment adapted to attach to a second tooth surface (see figure 1).
Regarding claim 25, Dickenson discloses the aligner attachment (103) includes one or more auxiliary features that extend from the aligner attachment (where the auxiliary feature is bracket as seen in figure 1-4).
Regarding claim 26, Dickenson discloses the one or more auxiliary features includes a power arm, hook, button, spring, brace, bracket, wire, rod, band, blade, coil, elastic, ring, track, link and chain (see figures 1-4).
Regarding claim 27, Dickenson discloses a top surface of the frame is substantially flat (see figure 1 and 4).
Regarding claim 40, Dickenson discloses the first registration anchor (106) is configured to register with an occlusal surface of a first tooth (see figure 2), and the second registration anchor (107) is configured to register with an occlusal surface of a second tooth that is non-adjacent to the first tooth (see figure 2).
Regarding claim 41, Dickenson discloses the gap portion is configured to suspend over the one or more teeth along the portion of the dental arch such that the space between the gap portion and an occlusal surface of the one or more teeth (see figures 1 and 3).
Regarding claim 28, Dickenson discloses an aligner attachment placement device (apparatus 100, where par 91 discloses the apparatus being a carrier element for locating one or more bracket elements in a predetermined position), comprising: 
a frame (support body 101) configured to extend over at least a portion of a dental arch, wherein a top of the frame is flat (see figures 1-4); -5 of 16- SG Docket No.: 14187-72W.200 / 1522.US.PResponse dated: April 4, 2022 App. No.: 16/366,686; Filed: March 27, 2019 Response to Advisory Action of March 30, 2022 
a plurality of attachment supports (support arms 102), wherein each attachment support is configured to extend over a buccal surface of the dental arch when the frame is worn over the dental arch (see figures 1-4); 
a plurality of aligner attachments (bracket element 103), wherein each aligner attachment is frangibly connected to one of the attachment supports of the plurality of attachment supports (par 100 discloses the first end 108 being connected to a bracket element 103 in an integral manner that can be removed after the bonding); 
a plurality of registration anchors (first  locating element 106 and second locating element 107) extending from the frame (101, see figure 1), wherein adjacent registration anchors of the plurality of registration anchors are separated by a gap portion of the frame that is configured to suspend over one or more teeth of the dental arch such that a space is between the gap portion and the one or more teeth when the aligner attachment placement device is placed on the dental arch, wherein the plurality of registration anchors is configured to hold the aligner attachment against a tooth surface at a predetermined position when the frame is worn over the dental arch (see figure 1, where the frame has a gap portion between the registration anchors 107 and 106 which are placed on two teeth and the gap portion  between the two anchors does not touch the actual teeth 104); and 
a plurality of retention supports extending from the frame, wherein each retention support of the plurality of retention supports is configured to extend over a lingual surface of the dental arch when the frame is worn over the dental arch (where the locating elements include a portion that extends to the opposite side of the tooth, see annotated figure 4 and extends to the lingual side as seen in figure 3 and discussed in par 101 as extending on the lingual side of the teeth), further wherein each retention support of the plurality of retention supports is configured to maintain the frame over the dental arch when the frame is worn over the dental arch (see par 101-102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 8, 12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al as applied to claims 1 and 17 above, and further in view of Cleary (US 6,123,544).
Regarding claim 2, Dickenson discloses the claimed invention as set forth above in claim 1, but fails to disclose the aligner attachment is coupled to the attachment support via a plurality of frangible portions.
However, Cleary teaches the aligner attachment (28) is coupled to the attachment support via a plurality of frangible portions (82 being a pair of flexible stirrups), for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment (col 11, lines 5-25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the aligner attachment is coupled to the attachment support via a plurality of frangible portions as disclosed by Cleary for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment.
Regarding claim 4, Dickenson discloses the claimed invention as set forth above in claim 1, but fails to disclose the attachment support is configured as an attachment frame around the aligner attachment, wherein the aligner attachment is attached to the attachment frame by one or more frangible portions.
However, Cleary teaches the aligner attachment support (web/32) is configured as an attachment frame around the dental attachment (28, see figures 5-6), wherein the aligner attachment (28) is attached to the attachment frame by one or more frangible portions (see figures 5 and 6 and col 11, lines 5-14), for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment (col 11, lines 5-25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the attachment support is configured as an attachment frame around the aligner attachment, wherein the aligner attachment is attached to the attachment frame by one or more frangible portions as disclosed by Cleary for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment.
 Regarding claim 8, Dickenson discloses the claimed invention as set forth above in claim 1, but fails to disclose the aligner attachment is configured to attach to the same tooth that the first or second registration anchor is configured to hold the aligner attachment against.
However, Cleary teaches the dental attachment (28) is configured to attach to the surface of the same tooth that a registration anchor (30) is configured to hold the dental attachment against (see figure 4) for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment (col 11, lines 5-25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the aligner attachment is configured to attach to the same tooth that the first or second registration anchor is configured to hold the aligner attachment against as disclosed by Cleary for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment.
Regarding claim 12, Dickenson discloses the claimed invention as set forth above in claim 1, but fails to disclose the retention support is adapted to contact an interproximal region between two teeth.
However, Cleary teaches the retention support is adapted to contact an interproximal region between two teeth (via mesial and distal portions 26, see figure 4) for the purpose of providing a clear opening to apply the appliance too the tooth with the retention support (col 13, lines 1-5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson, to have the retention support is adapted to contact an interproximal region between two teeth as disclosed by Cleary for the purpose of providing an opening which enables the application of the aligner attachment to the tooth with the retention support. 
Regarding claim 20, Dickenson discloses the claimed invention as set forth above in claim 17, but fails to disclose the retention support is adapted to contact one or more tooth surfaces.
However, Cleary teaches a retention support (tray 22) is adapted to contact one or more tooth surfaces (col 5, lines 26-33 disclose the tray including a lingual section which interconnects with an occlusal section over a span of teeth) for the purpose of enabling a snap over fit of the tooth structures to retain the dental attachment device in place (col 5, lines 31-38).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the retention supports adapted to contact one or more tooth surfaces as disclosed by Cleary for the purpose of enabling a snap over fit of the tooth structures to retain the dental attachment device in place. 
Regarding claim 22, Dickenson discloses the claimed invention as set forth above in claim 17, but fails to disclose the aligner attachment is configured to attach to a same tooth as the first registration anchor or the second registration anchor is configured to contact.
However, Cleary teaches the dental attachment (28) is configured to attach to the surface of the same tooth that a registration anchor (30) is configured to hold the dental attachment against (see figure 4) for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment (col 11, lines 5-25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the aligner attachment is configured to attach to the same tooth that the first or second registration anchor is configured to hold the aligner attachment against as disclosed by Cleary for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al as applied to claim 1 above, and further in view of Primus et al (US 2009/0220920).
Regarding claim 5, Dickenson discloses the claimed invention as set forth above in claim 1, but fails to disclose the dental attachment includes a textured surface on a tooth-facing side to increase a bond strength of the dental attachment to the tooth surface.
However, Primus teaches a dental attachment (bracket 10) includes a textured surface on a tooth-facing side (roughened surface 22) to increase a bond strength of the dental attachment to the tooth surface (where this is a resulting effect of a roughened surface which is attached to a tooth using a dental material as disclosed in par 26) for the purpose of curing the dental bracket to the surface of the tooth (par 32-33).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dickenson to have the dental attachment includes a textured surface on a tooth-facing side to increase a bond strength of the dental attachment to the tooth surface as disclosed by Primus for the purpose of bonding the dental attachment to the surface of the tooth with a dental curing material.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al as applied to claim 1 above, and further in view of Tong et al (US 2018/0303583).
Regarding claim 13, Dickenson discloses the claimed invention as set forth above for claim 1, but fails to disclose further comprising an integrated device identifier.
However, Tong teaches a dental attachment placement device (indirect bonding tray 100) which further comprises an integrated device identifier (the prior art discloses the functional and structural equivalent which is a barcode or RFID tag, as set forth in par 33) for the purpose of encouraging proper registration between the components of the dental attachment placement device and the teeth they are configured (par 33).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dickenson to include an integrated device identifier as taught by Tong for the purpose of enabling and confirming proper registration between the component of the dental attachment placement device and the associated teeth.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al as applied to claim 17 above, and further in view of Ipenburg (US 5,791,896).
Regarding claim 24, Dickenson discloses the claimed invention as set forth above in claim 17, but fails to disclose second attachment support extends from the first registration anchor or the second registration anchor.
Ipenburg teaches a first and second attachment support (pressure means 23) extends from a first or second registration anchor (mold parts 21 as seen in figure 6) for the purpose of enabling the attachment of a brace in a controlled manner (col 6, lines 55-59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dickenson to have the second attachment support extends from the first registration anchor or the second registration anchor as taught by Ipenburg for the purpose of enabling attachment of a brace in a controlled manner and desired position. 
Claims 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al as applied to claims 1 and 28 above, and further in view of Dellinger (US 4,360,341).
Regarding claim 38, Dickenson disclose the claimed invention as set forth above in claim 1, but fails to disclose the retention support includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch.
However, Dellinger teaches a retention support (arch shaped fixture 32) includes an arched or angled portion (extension 34) that extends from a frame (36) and is configured to be separated from the dental arch by a space (preoccupied by filler 20) and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch (see figure 3) for the purpose of engaging the labial surface of the tooth at a point slightly below the gum line to utilize the facilitate the bonding of the bracket (col 3, lines 25-32).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the retention support includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch as set forth above by Dellinger for the purpose of engaging the labial surface of the tooth at a point slightly below the gum line to utilize the facilitate the bonding of the bracket.
Regarding claim 42, Dickenson discloses the claimed invention as set forth in claim 28, but fails to disclose each retention support of the plurality of retention supports includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch.
However, Dellinger teaches a retention support (arch shaped fixture 32) includes an arched or angled portion (extension 34) that extends from a frame (36) and is configured to be separated from the dental arch by a space (preoccupied by filler 20) and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch (see figure 3) for the purpose of engaging the labial surface of the tooth at a point slightly below the gum line to utilize the facilitate the bonding of the bracket (col 3, lines 25-32).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Dickenson to have the retention support includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch as set forth above by Dellinger for the purpose of engaging the labial surface of the tooth at a point slightly below the gum line to utilize the facilitate the bonding of the bracket.
Response to Arguments
Applicant’s arguments with respect to claims 1, 17 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772